Citation Nr: 0634371	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1995 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a rating of 50 
percent for bipolar disorder.  The veteran relocated and his 
claim is now being addressed by the RO in Indianapolis, 
Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During the pendency of this appeal, the veteran moved from 
Virginia to Indiana.  The veteran requested a personal 
hearing before a Member of the Board at the Central Office in 
his April 2004 Form 9.  The veteran was scheduled for a July 
24, 2006 Central Office hearing in Washington, D.C.  The 
notification of this hearing was sent to his old residence in 
northern Virginia, even though VA had records providing his 
new address in Indiana.  The letter was returned to the Board 
undelivered.  The veteran sent a letter which was received by 
the Board on September 15, 2006 requesting a videoconference 
hearing instead.  As notice was not correctly provided, the 
veteran's failure to appear for a hearing cannot be held a 
withdrawal of the request for a hearing.  The veteran has 
requested a videoconference hearing in the meantime; 
therefore, it is appropriate to remand this case for due 
process reasons.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video conference hearing 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



